


110 HCON 46 IH: Declaring that it is the policy of the

U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2007
			Ms. Lee (for herself,
			 Mr. Allen,
			 Mr. Berman,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Mr. Brady of Pennsylvania,
			 Mr. Capuano,
			 Ms. Carson,
			 Mr. Conyers,
			 Mr. Crowley,
			 Mr. DeFazio,
			 Mr. Farr, Mr. Fattah, Mr.
			 Frank of Massachusetts, Mr.
			 Grijalva, Mr. Hare,
			 Mr. Honda,
			 Ms. Hooley,
			 Ms. Jackson-Lee of Texas,
			 Mr. Kucinich,
			 Mrs. Maloney of New York,
			 Ms. Matsui,
			 Mr. McGovern,
			 Mr. Meehan,
			 Mr. Michaud,
			 Ms. Moore of Wisconsin,
			 Mr. Nadler,
			 Mr. Price of North Carolina,
			 Mr. Rothman,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Ms. Schwartz,
			 Mr. Stark,
			 Mr. Waxman, and
			 Ms. Woolsey) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Declaring that it is the policy of the
		  United States not to establish any military installation or base for the
		  purpose of providing for the permanent stationing of United States Armed Forces
		  in Iraq and not to exercise United States control of the oil resources of
		  Iraq.
	
	
		Whereas on April 13, 2004, President George W. Bush
			 stated: As a proud and independent people, Iraqis do not support an
			 indefinite occupation and neither does America.;
		Whereas on February 17, 2005, Secretary of Defense Donald
			 Rumsfeld, testifying before the Committee on Armed Services of the Senate,
			 stated: We have no intention, at the present time, of putting permanent
			 bases in Iraq.;
		Whereas in January 2006 a University of Maryland Program
			 on International Policy Attitudes poll found that even if the Government of
			 Iraq asked the United States to withdraw its military forces in 6 months, 76
			 percent of Iraqis would assume the United States would refuse to do so;
		Whereas the perception that the United States intends to
			 permanently occupy Iraq aids insurgent groups in recruiting supporters and
			 fuels violent activity;
		Whereas a clear statement that the United States does not
			 seek a long-term or permanent presence in Iraq would send a strong signal to
			 the people of Iraq and the international community that the United States fully
			 supports the efforts of the Iraqi people to exercise full national sovereignty,
			 including control over security and public safety;
		Whereas the House of Representatives has passed four
			 separate bills prohibiting the establishment of permanent military bases in
			 Iraq using funds available for fiscal year 2007;
		Whereas President Bush codified the prohibition on the
			 establishment of permanent military bases in Iraq using funds available for
			 fiscal year 2007 by signing into law H.R. 5631 (An Act making
			 appropriations for the Department of Defense for the fiscal year ending
			 September 30, 2007, and for other purposes; Public Law 109–289) on
			 September 29, 2006, and H.R. 5122 (the John Warner National Defense
			 Authorization Act for Fiscal Year 2007; Public Law 109–364) on October 17,
			 2006; and
		Whereas the Iraq Study Group Report
			 recommends: The President should state that the United States does not
			 seek permanent military bases in Iraq. If the Iraqi government were to request
			 a temporary base or bases, then the U.S. government could consider that request
			 as it would in the case of any other government.; and The
			 President should restate that the United States does not seek to control Iraq’s
			 oil.: Now, therefore, be it
		
	
		That the Congress declares that it is the
			 policy of the United States—
			(1)not to establish
			 any military installation or base for the purpose of providing for the
			 permanent stationing of United States Armed Forces in Iraq; and
			(2)not to exercise
			 United States control of the oil resources of Iraq.
			
